Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 1 of 18          PageID #: 1




 LYONS, BRANDT, COOK & HIRAMATSU
 Attorneys at Law — A Law Corporation

 GEORGE W. BRANDT 1181-0
 gbrandt@lbchlaw.com
 PAUL R. GRABLE 4232-0
 pgrable@lbchlaw.com
 1800 Davies Pacific Center
 841 Bishop Street
 Honolulu, Hawaii 96813
 Telephone: (808) 524-7030

 Attorneys for Plaintiff
 ZURICH AMERICAN INSURANCE COMPANY

                             IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF HAWAII

 ZURICH AMERICAN INSURANCE )                      CIVIL NO.
 COMPANY,                    )                    (Declaratory Judgment)
                             )
               Plaintiff,    )                    COMPLAINT FOR
                             )                    DECLARATORY JUDGMENT;
           vs.               )                    EXHIBITS "1" – "8"; SUMMONS
                             )
 GRACE PACIFIC LLC fka GRACE )
 PACIFIC CORPORATION,        )
                             )
               Defendant.    )
                             )

                           COMPLAINT FOR DECLARATORY JUDGMENT

                          Comes now Plaintiff ZURICH AMERICAN INSURANCE

 COMPANY ("Zurich"), by and through its counsel, Lyons, Brandt, Cook &




 20675 COMPLAINT 01 PPG
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 2 of 18                        PageID #: 2




 Hiramatsu, and for its complaint against the above-named defendant alleges and

 avers as follows:

                                PARTIES, JURISDICTION AND VENUE

                          1.   Plaintiff Zurich is a New York corporation with its principal

 place of business in Schaumburg, Illinois.

                          2.   Grace Pacific LLC, fka Grace Pacific Corporation ("Grace

 Pacific"), is a Hawaii limited liability company with its principal place of business

 in Honolulu, Hawaii.

                          3.   There is complete diversity of citizenship between the parties,

 and the amount in controversy herein exceeds $75,000.00.

                          4.   Zurich brings this action pursuant to 28 U.S.C. § 1332 and

 28 U.S.C. § 2201 asking this court to determine, as a matter of law, that Zurich has

 no duty to defend or indemnify Grace Pacific for the claims asserted against it in a

 certain underlying lawsuit currently pending in the Circuit Court of the First

 Circuit, as described more fully herein.

                          5.   There is an actual and continuing controversy between Zurich

 and Grace Pacific.

                          6.   All or a substantial portion of the events giving rise to this

 action occurred within the City and County of Honolulu and the State of Hawaii.

                          7.   Venue lies in this court pursuant to 28 U.S.C. § 1391.



 20675 COMPLAINT 01 PPG                               2
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 3 of 18                      PageID #: 3




                                             BACKGROUND

                          8.    This matter stems from a $26,400,000 construction project at

 Hickam Air Force Base in which Dick Pacific Construction ("DPC") was the

 general contractor (the "Project").

                          9.    Among other things DPC was to construct a runway at Hickam

 Air Force Base.

                          10.   On or about July 26, 2007, Paradigm Construction

 ("Paradigm"), a DPC subcontractor ordered approximately $1,656,570.09 of

 aggregate base materials from Grace Pacific's quarry for inclusion in the runway.

                          11.   The aggregate base materials ordered from Paradigm to Grace

 Pacific were delivered to the Project during 2007 and 2008.

                          12.   After delivery and inclusion in the runway, the Corps of

 Engineers ("COE") directed the removal and reinstallation of the top six inches

 within the base course purchased from Grace Pacific.

                          13.   Removal of the base course also required removal and

 replacement of the concrete pavement that had been installed on the top of the

 original base course in lane one.

                          14.   The COE contended that after testing that the base course

 materials from Grace Pacific did not meet Project contract specifications.




 20675 COMPLAINT 01 PPG                              3
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 4 of 18                      PageID #: 4




                          15.   The decision of the COE was later appealed to the Armed

 Services Board of Contract Appeals ("Board") by DPC.

                          16.   On December 23, 2015, the Board determined that the top six-

 inch layer of the base course within the Strat Ramp was nonconforming and that

 the COE was entitled to its replacement, at DPC's expense.

                          17.   The Board found it reasonable that the COE request DPC

 remove the nonconforming base course.

                                     THE UNDERLYING LAWSUIT

                          18.   On April 11, 2016, Paradigm filed a Complaint in the First

 Circuit Court of the State of Hawaii ("Underlying Lawsuit"). A true and correct

 copy of the complaint in the Underlying Lawsuit is attached as Exhibit "1".

                          19.   The Underlying Lawsuit alleges the following claims:

 (1) breach of contract for express and implied warranties and indemnity;

 (2) negligent/intentional misrepresentation; (3) negligence/gross negligence; and

 (4) violation of Chapter 480 of the Hawaii Revised Statutes ("HRS").

                          20.   Paradigm has requested compensatory, special, and punitive

 damages; attorneys' fees and costs; prejudgment interest; and all other forms of

 relief as deemed necessary by the Court.




 20675 COMPLAINT 01 PPG                              4
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 5 of 18                      PageID #: 5




                          21.   Paradigm alleges damages of $2,703,408.62 plus attorney fees

 and prejudgment interest for breach of contract, negligent/intentional

 misrepresentation, and negligence/gross negligence.

                                      THE INSURANCE POLICIES

                          22.   Zurich issued commercial general liability insurance policies to

 Grace Pacific as follows:

                                • Policy No. GLO 4277311-01 – Commercial General
                                  Liability Form CG 00 01 (12 04) for policy period 04-01-
                                  2006 to 04-01-2007

                                • Policy No. GLO 4277311-01 – Commercial General
                                  Liability Form CG 00 01 (12 04) for policy period 10-01-
                                  2007 to 10-01-2008

                                • Policy No. GLO 4277311-01 – Commercial General
                                  Liability Form CG 00 01 (12 04) for policy period 10-01-
                                  2008 to 10-01-2009

                                • Policy No. GLO 4277311-04 – Commercial General
                                  Liability Form CG 00 01 (12 07) for policy period 10-01-
                                  2009 to 10-01-2010

 True and correct copies of the insurance policies are attached hereto as Exhibits "2"

 through "5", respectively.

                          23.   The Commercial General Liability ("CGL") policies issued by

 Zurich to Grace Pacific, Exhibits "2" through "5", as to all material issues in this

 matter, provide the same insurance provisions.




 20675 COMPLAINT 01 PPG                               5
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 6 of 18                       PageID #: 6




                          24.   Each of the CGL policies has the following Insuring

 Agreement:

                                a.    We will pay those sums that the insured becomes
                                      legally obligated to pay as damages because of
                                      "bodily injury" or "property damage" to which this
                                      insurance applies. We will have the right and duty
                                      to defend the insured against any "suit" seeking
                                      those damages. However, we will have no duty to
                                      defend the insured against any "suit" seeking
                                      damages for "bodily injury" or "property damage"
                                      to which this insurance does not apply. We may, at
                                      our discretion, investigate any "occurrence" and
                                      settle any claim or "suit" that may result. But:

                                      (1)   The amount we will pay for damages is
                                            limited as described in Section III – Limits
                                            Of Insurance; and

                                      (2)   Our right and duty to defend ends when we
                                            have used up the applicable limit of
                                            insurance in the payment of judgments or
                                            settlements under Coverages A or B or
                                            medical expenses under Coverage C.

                                      No other obligation or liability to pay sums or
                                      perform acts or services is covered unless
                                      explicitly provided for under Supplementary
                                      Payments – Coverages A and B.

                                b.    This insurance applies to "bodily injury" and
                                      "property damage" only if:

                                      (1)   The "bodily injury" or "property damage" is
                                            caused by an "occurrence" that takes place
                                            in the "coverage territory";

                                      (2)   The "bodily injury" or "property damage"
                                            occurs during the policy period; and



 20675 COMPLAINT 01 PPG                              6
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 7 of 18                PageID #: 7




                               (3)   Prior to the policy period, no insured listed
                                     under Paragraph 1. of Section II – Who Is
                                     An Insured and no "employee" authorized
                                     by you to give or receive notice of an
                                     "occurrence" or claim, knew that the "bodily
                                     injury" or "property damage" had occurred,
                                     in whole or in part. If such a listed insured
                                     or authorized "employee" knew, prior to the
                                     policy period, that the "bodily injury" or
                                     "property damage" occurred, then any
                                     continuation, change or resumption of such
                                     "bodily injury" or "property damage" during
                                     or after the policy period will be deemed to
                                     have been known prior to the policy period.

                          c.   "Bodily injury" or "property damage" which
                               occurs during the policy period and was not, prior
                               to the policy period, known to have occurred by
                               any insured listed under Paragraph 1. of Section II
                               – Who Is An Insured or any "employee" authorized
                               by you to give or receive notice of an "occurrence"
                               or claim, includes any continuation, change or
                               resumption of that "bodily injury" or "property
                               damage" after the end of the policy period.

                          d.   "Bodily injury" or "property damage" will be
                               deemed to have been known to have occurred at
                               the earliest time when any insured listed under
                               Paragraph 1. of Section II – Who Is An Insured or
                               any "employee" authorized by you to give or
                               receive notice of an "occurrence" or claim:

                               (1)   Reports all, or any part, of the "bodily
                                     injury" or "property damage" to us or any
                                     other insurer;

                               (2)   Receives a written or verbal demand or
                                     claim for damages because of the "bodily
                                     injury" or "property damage"; or




 20675 COMPLAINT 01 PPG                       7
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 8 of 18                        PageID #: 8




                                      (3)   Becomes aware by any other means that
                                            "bodily injury" or "property damage" has
                                            occurred or has begun to occur.

                                e.    Damages because of "bodily injury" include
                                      damages claimed by any person or organization for
                                      care, loss of services or death resulting at any time
                                      from the "bodily injury."

                          25.   Each of the CGL policies includes the following relevant

 exclusions:

                                2.    Exclusions

                                      This insurance does not apply to:

                                      a.    Expected Or Intended Injury

                                            "Bodily injury" or "property damage"
                                            expected or intended from the standpoint of
                                            the insured. This exclusion does not apply
                                            to "bodily injury" resulting from the use of
                                            reasonable force to protect persons or
                                            property.

                                      b.    Contractual Liability

                                            "Bodily injury" or "property damage" for
                                            which the insured is obligated to pay
                                            damages by reason of the assumption of
                                            liability in a contract or agreement. This
                                            exclusion does not apply to liability for
                                            damages:

                                            (1)    That the insured would have in the
                                                   absence of the contract or agreement;
                                                   or

                                            (2)    Assumed in a contract or agreement
                                                   that is an "insured contract," provided
                                                   the "bodily injury" or "property


 20675 COMPLAINT 01 PPG                              8
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 9 of 18          PageID #: 9




                                        damage" occurs subsequent to the
                                        execution of the contract or
                                        agreement. Solely for the purposes of
                                        liability assumed in an "insured
                                        contract," reasonable attorney fees
                                        and necessary litigation expenses
                                        incurred by or for a party other than
                                        an insured are deemed to be damages
                                        because of "bodily injury" or
                                        "property damage," provided:

                                        (a)   Liability to such party for, or
                                              for the cost of, that party's
                                              defense has also been assumed
                                              in the same "insured contract";
                                              and

                                        (b)   Such attorney fees and
                                              litigation expenses are for
                                              defense of that party against a
                                              civil or alternative dispute
                                              resolution proceeding in which
                                              damages to which this
                                              insurance applies are alleged.

                          ....

                          j.     Damage To Property

                                 "Property damage" to:

                                 ....

                                 (5)    That particular part of real property
                                        on which you or any contractors or
                                        subcontractors working directly or
                                        indirectly on your behalf are
                                        performing operations, if the
                                        "property damage" arises out of those
                                        operations; or



 20675 COMPLAINT 01 PPG                   9
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 10 of 18             PageID #: 10




                                  (6)   That particular part of any property
                                        that must be restored, repaired or
                                        replaced because "your work" was
                                        incorrectly perform on it.

                           ....

                                  Paragraph (6) of this exclusion does not
                                  apply to "property damage" included in the
                                  "products-completed operations hazard".

                           k.     Damage To Your Product

                                  "Property damage" to "your product" arising
                                  out of it or any part of it.

                           ....

                           m.     Damage To Impaired Property Or
                                  Property Not Physically Injured

                                  "Property damage" to "impaired property" or
                                  property that has not been physically
                                  injured, arising out of:

                                  (1)   A defect, deficiency, inadequacy or
                                        dangerous condition in "your product"
                                        or "your work"; or

                                  (2)   A delay or failure by you or anyone
                                        acting on your behalf to perform a
                                        contract or agreement in accordance
                                        with its terms.

                                  This exclusion does not apply to the loss of
                                  use of other property arising out of sudden
                                  accidental physical injury to "your product"
                                  or "your work" after it has been put to its
                                  intended use.




  20675 COMPLAINT 01 PPG                  10
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 11 of 18                         PageID #: 11




                                        n.    Recall Of Products, Work Or Impaired
                                              Property

                                              Damages claimed for any loss, cost or
                                              expense incurred by you or others for the
                                              loss of use, withdrawal, recall, inspection,
                                              repair, replacement, adjustment, removal or
                                              disposal of:

                                              (1)   "Your product";

                                              (2)   "Your work"; or

                                              (3)   "Impaired property";

                                              if such product, work, or property is
                                              withdrawn or recalled from the market or
                                              from use by any person or organization
                                              because of a known or suspected defect,
                                              deficiency, inadequacy or dangerous
                                              condition in it.

                           26.   Each of the CGL policies includes the following relevant

  definitions:

                                 SECTION V — DEFINITIONS

                                 13.    "Occurrence" means an accident, including
                                        continuous or repeated exposure to substantially
                                        the same general harmful conditions.

                                 ....

                                 16.    "Products-completed operations hazard":

                                        a.    Includes all "bodily injury" and "property
                                              damage" occurring away from premises you
                                              own or rent and arising out of "your
                                              product" or "your work" except:



  20675 COMPLAINT 01 PPG                              11
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 12 of 18         PageID #: 12




                                (1)   Products that are still in your physical
                                      possession; or

                                (2)   Work that has not yet been completed
                                      or abandoned. However, "your work"
                                      will be deemed completed at the
                                      earliest of the following times:

                                      (a)    When all of the work called for
                                             in your contract has been
                                             completed.

                                      (b)    When all of the work to be
                                             done at the job site has been
                                             completed if your contract calls
                                             for work at more than one job
                                             site.

                                      (c)    When that part of the work
                                             done at a job site has been put
                                             to its intended use by any
                                             person or organization other
                                             than another contractor or
                                             subcontractor working on the
                                             same project.

                                      Work that may need service,
                                      maintenance, correction, repair or
                                      replacement, but which is otherwise
                                      complete, will be treated as
                                      completed.

                           b.   Does not include "bodily injury" or
                                "property damage" arising out of:

                                (1)   The transportation of property, unless
                                      the injury or damage arises out of a
                                      condition in or on a vehicle not owned
                                      or operated by you, and that condition
                                      was created by the "loading or
                                      unloading" of that vehicle by any
                                      insured;

  20675 COMPLAINT 01 PPG                12
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 13 of 18                  PageID #: 13




                                        (2)   The existence of tools, uninstalled
                                              equipment or abandoned or unused
                                              materials; or

                                        (3)   Products or operations for which the
                                              classification, listed in the
                                              Declarations or in a policy schedule,
                                              states that products-completed
                                              operations are subject to the General
                                              Aggregate Limit.

                           17.    "Property damage" means:

                                  a.    Physical injury to tangible property,
                                        including all resulting loss of use of that
                                        property. All such loss of use shall be
                                        deemed to occur at the time of the physical
                                        injury that caused it; or

                                  b.    Loss of use of tangible property that is not
                                        physically injured. All such loss of use shall
                                        be deemed to occur at the time of the
                                        "occurrence" that caused it.

                           For purposes of this insurance, electronic data is not
                           tangible property.

                           As used in this definition, electronic data means
                           information, facts or programs stored as or on, created or
                           used on, or transmitted to or from computer software,
                           including systems and application software, hard or
                           floppy disks, CD-ROMS, tapes, drives, cells, data
                           processing devices or any other media which are used
                           with electronically controlled equipment.

                           ....

                           21.    "Your product":

                                  a.    Means:




  20675 COMPLAINT 01 PPG                         13
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 14 of 18               PageID #: 14




                                      (1)   Any goods or products, other than real
                                            property, manufactured, sold, handled
                                            distributed or disposed of by:

                                            (a)      You;

                                            (b)      Others trading under your
                                                     name; or

                                            (c)      A person or organization whose
                                                     business or assets you have
                                                     acquired; and

                                      (2)   Containers (other than vehicles),
                                            materials, parts or equipment
                                            furnished in connection with such
                                            goods or products.

                                 b.   Includes:

                                      (1)   Warranties or representations made at
                                            any time with respect to the fitness,
                                            quality, durability, performance or use
                                            of "your product"; and

                                      (2)   The providing of or failure to provide
                                            warnings or instructions.

                                 c.   Does not include vending machines or other
                                      property rented to or located for the use of
                                      others but not sold.

                           22.   "Your work":

                                 a.   Means:

                                      (1)   Work or operations performed by you
                                            or on your behalf; and

                                      (2)   Materials, parts or equipment
                                            furnished in connection with such
                                            work or operations.



  20675 COMPLAINT 01 PPG                        14
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 15 of 18                          PageID #: 15




                                       b.     Includes:

                                              (1)   Warranties or representations made at
                                                    any time with respect to the fitness,
                                                    quality, durability, performance or use
                                                    of "your work", and

                                              (2)   The providing of or failure to provide
                                                    warnings or instructions.

                           27.   On September 7, 2010, Grace Pacific notified Zurich of a

  potential claim.

                           28.   Thereafter, Grace Pacific participated as a non-party in

  proceeding with the COE and with DPC and Paradigm before the Board.

                           29.   On June 30, 2016, Grace Pacific, through its insurance agent

  King & Neel, Inc., tendered its defense in the Underlying Lawsuit to Zurich. A

  true and correct copy of the email from Dick Foard, Vice President of King &

  Neel, Inc. to Debbie Vacher of Zurich is attached hereto as Exhibit "6".

                           30.   On July 11, 2017, Zurich agreed to defend Grace Pacific in the

  Underlying Lawsuit subject to a reservation of rights. A true and correct copy of

  the reservation of rights is attached hereto as Exhibit "7".

                           31.   On October 17, 2018, Zurich and Grace Pacific entered a

  Memorandum of Understanding in which Zurich agreed to pay Grace Pacific

  $325,000 for reimbursement of investigation/defense costs and fees incurred by

  Grace Pacific before January 1, 2018. A true and correct copy of the Memorandum

  of Understanding is attached hereto as Exhibit "8".

  20675 COMPLAINT 01 PPG                              15
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 16 of 18                     PageID #: 16




                           32.   Zurich has continued to pay defense costs Grace Pacific

  incurred in the Underlying Lawsuit subject to the reservation of rights letter.

                                                  COUNT I
                                           ( Declaratory Judgment)

                           33.   Zurich realleges and incorporates herein by reference the

  allegations in Paragraphs 1 —29 of this Complaint.

                           34.   The claims asserted in the Underlying Lawsuit are not for

  "property damage" caused by an "occurrence" within the coverage of the CGL

  policies issued by Zurich.

                           35.   Coverage for the claims in the Underlying Lawsuit is further

  precluded in whole or in part by one or more of the exclusions, including but not

  limited to: Exclusion 2.a. for expected or intended injury; Exclusion 2.b. for

  contractual liability; Exclusion j(5) for "property damage" to that particular part of

  real property on which the insured or any contractors or subcontractors working

  directly or indirectly on the insured's behalf are performing operations;

  Exclusion j(6) for "property damage" to that particular part of any property that

  must be restored, repaired or replaced because "your work" was incorrectly

  performed on it; Exclusion k for "property damage" to "your product";

  Exclusion m for "property damage" to "impaired property"; and Exclusion n for

  loss of use, withdrawal, recall, inspection, repair, replacement, adjustment, removal

  or disposal of "your product."

  20675 COMPLAINT 01 PPG                              16
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 17 of 18                        PageID #: 17




                           36.   Coverage is also precluded under the Commercial General

  Liability Coverage and the Endorsement entitled "EXCLUSION –

  CONTRACTORS – PROFESSIONAL LIABILITY" for "property damage" arising

  out of the rendering of or failure to render any professional services.

                           37.   Accordingly, Zurich is entitled to a declaration that it has no

  obligation to defend or indemnify Grace Pacific for the claims asserted in the

  Underlying Lawsuit.

                           38.   Should this Court determine that Zurich has no duty to defend

  Grace Pacific in this Declaratory Judgment action, Zurich asks the Court to order

  Grace Pacific to reimburse Zurich for attorneys' fees and other costs incurred on

  Grace Pacific's behalf after January 1, 2018 in the Underlying Lawsuit.

                           WHEREFORE, Zurich prays for relief as follows:

                           A.    For a binding declaration that Zurich has no duty to defend

  and/or indemnify Grace Pacific LLC for the claims asserted against it in the

  Underlying Lawsuit.

                           B.    For reimbursement of attorneys' fees and costs incurred by

  Zurich on behalf of Grace Pacific LLC in the Underlying Lawsuit.




  20675 COMPLAINT 01 PPG                               17
Case 1:19-cv-00156-DKW-WRP Document 1 Filed 03/28/19 Page 18 of 18                       PageID #: 18




                           C.   For Zurich's attorneys' fees and costs of suit in this action and

  for such other relief as the Court may deem appropriate in the circumstances.

                           DATED: Honolulu, Hawaii, March 28, 2019.


                                                           /s/ George W. Brandt
                                                           GEORGE W. BRANDT
                                                           PAUL R. GRABLE
                                                           Attorneys for Plaintiff
                                                           ZURICH AMERICAN INSURANCE
                                                           COMPANY




  20675 COMPLAINT 01 PPG                              18
